                 Case 20-12456-JTD                 Doc 288        Filed 11/04/20           Page 1 of 14




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                       )
    In re:                                                             )    Chapter 11
                                                                       )
    RTI HOLDING COMPANY, LLC, et al.,1                                 )    Case No. 20-12456 (JTD)
                                                                       )
                                        Debtors.                       )    (Jointly Administered)
                                                                       )
                                                                       )    Ref. Docket No. 222


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director by Epiq Corporate Restructuring, LLC, with their principal
   office located at 777 Third Avenue, New York, New York 10017. I am over the age of
   eighteen years and am not a party to the above-captioned action.

2. On October 29, 2020, I caused to be served the “Notice of Adjourned Final Hearing
   Regarding Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors
   to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
   364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash
   Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11
   U.S.C. §§ 361, 362, 363, And 364, And (III) Scheduling Final Hearing,” dated October 29,
   2020, [Docket No. 222], by causing true and correct copies to be:

1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


T:\Clients\RUBYTUE\Affidavits\Notice Of Adjourned Final Hearing_DI_222_AFF_10-29-20_JW.Docx
             Case 20-12456-JTD        Doc 288      Filed 11/04/20     Page 2 of 14




   a. to be enclosed securely in separate postage pre-paid envelopes and delivered via
      overnight mail to those parties listed on the annexed Exhibit A, and

   b. delivered via electronic mail to the parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                  /s/ Angharad Bowdler
                                                                  Angharad Bowdler

 Sworn to before me this
 3rd day of November, 2020
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 No. 100624
 Commission Expires August 31, 2022
Case 20-12456-JTD   Doc 288   Filed 11/04/20   Page 3 of 14




                    EXHIBIT A
                                               RUBY TUESDAY
                         Case 20-12456-JTD    Doc 288 Filed 11/04/20
                                                Service List
                                                                             Page 4 of 14

Claim Name                           Address Information
BANK OF AMERICA                      ATTN: JEREMY MICHAEL 9000 SOUTHSIDE BLVD JACKSONVILLE FL 32256
CHEMUNG CANAL                        ATTN: CHRISTINA LOCKNER PO BOX 1522 ELMIRA NY 14902
FIRST COMMONWEALTH                   ATTN: ALICIA BEINHAUER PO BOX 400 INDIANA PA 15701-0400
FIRST NATIONAL BANK OF               LITCHFIELD ATTN: CONNIE BECK ONE NORTH SHORE CENTER PITTSBURGH PA 15212




                              Total Creditor count 4




Epiq Corporate Restructuring, LLC                                                                     Page 1 OF 1
                                                RUBY TUESDAY
                          Case 20-12456-JTD    Doc 288 Filed 11/04/20
                                                 Service List
                                                                                 Page 5 of 14

Claim Name                            Address Information
ACQUISITIONS HOLDING COMPANY INC      610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
AFG EQUITY LTD                        2808 FAIRMOUNT ST DALLAS TX 75201-1450
ARIZONA BEVERAGE HOLDING CO INC       D/B/A ARIZONA BEVERAGE CONTROL SYSTEMS 515 S 48TH ST, STE 108 TEMPE AZ
                                      85281-2321
ATLANTIC FINANCIAL CORP GROUP         1000 BALLPARK WAY ARLINGTON TX 76011
ATLANTIC FINANCIAL GROUP LTD          303 PEACHTREE ST NE ATLANTA GA 30308-3201
ATLANTIC FINANCIAL GROUP LTD          2808 FAIRMOUNT ST DALLAS TX 75201
ATLANTIC FINANCIAL GROUP LTD          2311 CEDAR SPRINGS RD, STE 150 DALLAS TX 75201-6932
ATLANTIC FINANCIAL GROUP LTD          1000 BALLPARK WAY, STE 304 ARLINGTON TX 76011-5168
B&S PLUMBING & HEATING INC            889 W JOHNSON DR TERRE HAUTE IN 47802
BANK OF AMERICA NA                    AS ADMIN AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36 CHARLOTTE NC
                                      28255-0001
BANK OF AMERICA NA                    2001 CLAYTON RD CA4-702-02-25 CONCORD CA 94520-2401
BANK OF AMERICA NA                    2001 CLAYTON RD CA4-702-02-25 CLAYTON CA 94520-2401
BANK OF HAWAII                        98-211 PALI MOMI ST, STE 307 AIEA HI 96701-4301
BAR WAY AUTOMATIC BEVERAGE SYSTEMS    210 FIELD END ST SARASOTA FL 34240-9703
CBL & ASSOCIATES MANAGEMENT INC       2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
CEF FUNDING II LLC                    8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING III LLC                   8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                    FKA GENERAL ELECTRIC CAPITAL BUSINESS ASSET FUNDING C 17207 N PERIMETER DRIVE
                                      SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                    8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
CH RETAIL FUND I/FT LAURDERDALE       UNIVERSAL PLAZA LLC 3819 MAPLE AVE DALLAS TX 75219
CLG INC                               3001 SPRING FOREST RD RALEIGH NC 27616-2815
CNL FINANCIAL V LP                    103 FOULK RD, STE 202 WILMINGTON DE 19803
COMPAQ CAPITAL CORPORATION            100 WOODBRIDGE CENTER DR, STE 202 WOODBRIDGE NJ 07095-1125
CT CORPORATION SYSTEM                 AS REPRESENTATIVE ATTN SPRS 330 N BRAND BLVD, STE 700 GLENDALE CA 91203
DAMON INDUSTRIES                      D/B/A FRUITFUL JUICE PRODUCTS 1856 E 6TH ST TEMPE AZ 85281-2950
DAMON INDUSTRIES                      D/B/A DAMON INDUSTRIES INC 822 PACKER WAY SPARKS NV 89431-6445
DELL FINANCIAL SERVICES LLC           ONE DELL WAY MAIL STOP-PS2DF-23 ROUND ROCK TX 78682-0001
ECOLAB INC                            370 WABASHA ST N SAINT PAUL MN 55102-1323
ECOLAB INC                            ECOLAB CORPORATE CTR 1 ECOLAB PLACE SAINT PAUL MN 55102-1323
EMPLOYMENT DEVELOPMENT DEPT           PO BOX 826880 SACRAMENTO CA 94280-0001
ENTERPRISE BANK AND TRUST COMPANY     130 MAIN ST, UNIT 101A-B SALEM NH 03079-3176
ERP HILLCREST LLC                     C/O RYAN LLC PO BOX 4900 SCOTTSDALE AZ 85261
FIRST FINANCE CAPITAL CORPORATION     1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORPORATION   1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FUNDS LLC                       240 W 35TH ST, 14TH FL NEW YORK NY 10001-2506
FIRST HORIZON BANK                    F/K/A FIRST TENNESSEE BANK NA 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ
                                      85255-5687
FIRST TENNESSEE BANK NA               165 MADISON AVE MEMPHIS TN 38103
FLOWERS BAKING CO OF VILLA RICA       134 DOYLE MCCAIN DR VILLA RICA GA 30180
FLOWERS BAKING CO OF VILLA RICA       134 DOYLE MCCLAIN DR VILLA RICA GA 30180-1086
GE CAPITAL                            901 MERRITT 7 NORWALK CT 06851
GE CAPITAL FRANCHISE FINANCE          8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE          17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL US HOLDINGS INC            8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS        PROPERTY CORPORATION 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255


Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 4
                                                   RUBY TUESDAY
                           Case 20-12456-JTD      Doc 288 Filed 11/04/20
                                                    Service List
                                                                                    Page 6 of 14

Claim Name                               Address Information
GE COMMERCIAL FINANCE BUSINESS           PROPERTY CORPORATION ASSET FUNDING C 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC                 C/O GE CAPITAL FRANCHISE FINANCE CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE
                                         AZ 85255
GECPAC INVESTMENT II INC                 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GENERAL ELECTRIC CAPITAL BUSINESS        ASSET FUNDING CORPORATION 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL BUSINESS        ASSET FUNDING CORPORATION BOX C-97550 BELLEVUE WA 98009
GENERAL ELECTRIC CAPITAL CORPORATION     4333 EDGEWOOD RD NE CEDAR RAPIDS IA 52499-3830
GENERAL ELECTRIC CAPITAL CORPORATION     8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY                 FKA GENERAL ELECTRIC CAPITAL CORPORATION 8377 E HARTFORD DR, STE 200
                                         SCOTTSDALE AZ 85255
GLAZERS WHOLESALE INC                    14860 LANDMARK BLVD DALLAS TX 75254-6854
GMAC COMMERCIAL                          5730 GLENRIDGE DR, STE 102 ATLANTA GA 30328
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
LP
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
GREAT WESTERN BANK                       PO BOX 925 SIOUX FALLS SD 57101-0925
GREAT WESTERN BANK                       PO BOX 2345 SIOUX FALLS SD 57101-2345
HOVINGA BUSINESS SYSTEMS INC             2780 44TH ST SW GRAND RAPIDS MI 49519-4108
IBM CORPORATION                          1 NORTH CASTLE DR ARMONK NY 10504-1725
ICX CORPORATION                          3 SUMMIT PARK DR, STE 200 INDEPENDENCE OH 44131-2582
INDEPENDENT BANK                         5050 POPLAR AVE MEMPHIS TN 38157-0101
IRWIN FRANCHISE CAPITAL CORPORATION      2700 WESTCHESTER AVE PURCHASE NY 15077
KOURY CORPORATION                        400 FOUR SEASONS TOWN CTR GREENSBORO NC 27407-4743
LIMESTONE RUBY LITHIA SPRINGS LLC        C/O OIMC 200 S BISCAYNE BLVD #F17 MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC               200 S BISCAYNE BLVD., 7TH FL MIAMI FL 33131
LSF FRANCHISE LOAN INVESTMENTS LLC       10 QUEEN ST GIBBONS BLDG, STE 102 HAMILTON BM HM11 BERMUDA
MERIDIAN MALL LIMITED PARTNERSHIP        2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
METROPOLITAN LEASING PENSION PLAN        515 S 4ITH ST, STE 108 TEMPE AZ 85281-2321
MID RIVERS MALL CMBS LLC                 2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
MID-MISSOURI BANK                        PO BOX 1145 LEBANON MO 65536-1114
NATIONAL RETAIL PROP LP                  450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP            450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP            3308 EAST CENTER ST WARSAW IN 46582
NATIONAL RETAIL PROPERTIES LP            3451 SOUTH US HWY 41 TERRE HAUTE IN 47802
NCR CORPORATION                          1700 S PATTERSON BLVD WHO-2 DAYTON OH 45479
NCR CORPORATION                          3095 SATELLITE BLVD DULUTH GA 30096-5814
NEWCOURT COMMERCIAL FINANCE CORPORATION 2 GATEHALL DR PARSIPPANY NJ 07054
NORWEST BANK MINNESOTA NA                CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-0001
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-2048
NTN COMMUNICATIONS INC                   2121 PALOMAR AIRPORT RD, STE 305 CARLSBAD CA 92011-1497
O T R LIMITED PARTNERSHIP                275 E BROAD ST COLOMBUS OH 43215-3703
ORIX CREDIT ALLIANCE INC                 1625 NW AMBERGLEN CT, STE 100 BEAVERTON OR 97006
PCM DEVELOPMENT COMPANY                  THE CLINTON EXCHANGE 4 CLINTON SQ SYRACUSE NY 13202
PEPSI COLA                               55 INTERNATIONAL DR WINDSOR CT 06095-1062


Epiq Corporate Restructuring, LLC                                                                           Page 2 OF 4
                                                  RUBY TUESDAY
                           Case 20-12456-JTD     Doc 288 Filed 11/04/20
                                                   Service List
                                                                                   Page 7 of 14

Claim Name                              Address Information
PONTIAC MALL LP                         27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
POPE LIME COMPANY                       1101 E OCOTILLO RD PHOENIX AZ 85014-1056
POUGHKEEPSIE GALLERIA COMPANY           4 CLINTON SQ SYRACUSE NY 13202
PREFERRED CAPITAL INC                   6860 W SNOWVILLE RD, STE 110 BRECKSVILLE OH 44141-3279
REGIONS FACILITY SERVICES INC           2314 CIRCUIT WAY BROOKSVILLE FL 34604
REGIONS FACILITY SERVICES INC           C/O MAIL CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
ROSE PAVING LLC                         4698 S OLD PEACHTREE RD NORCROSS GA 30071
ROSE PAVING LLC                         7300 WEST 100TH PL BRIDGEVIEW IL 60455
ROSE PAVING LLC                         C/O MAIN CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
SHEETZ INC                              610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
SILVER CITY GALLERIA GROUP              4 CLINTON SQ SYRACUSE NY 13202
SIMON ROOFING AND SHEET METAL CORP      70 KARAGO AVE YOUNGTOWN OH 44512
SODA SERVICE OF HARTFORD / ALPINE INC   261 PASCONE PL NEWINGTON CT 06111-4524
SOUTHTRUST BANK                         303 PEACHTREE ST ATLANTA GA 30308
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35290-0001
SOUTHWEST BEER DISTRIBUTORS INC         4427 MIDLOTHIAN TPKE CRESTWOOD IL 60445-1916
SOVEREIGN BANK                          3 HUNTINGTON QUAD, STE 101 MELVILLE NY 11747
STANDARD RESTAURANT EQUIPMENT           3500 SW TEMPE SALT LAKE CITY UT 84115
START SIGNS & GRAPHICS INC              PO BOX 3391 LAWRENCE KS 66046-0391
SUMTER RT HOLDINGS LLC                  210 CANAL ST., STE 301 NEW YORK NY 10013
SUNTRUST BANK                           303 PEACHTREE ST ATLANTA GA 30308
SUNTRUST BANK                           211 PERIMETER CENTER PKWY NE ATLANTA GA 30346-1308
SUNTRUST BANK ATLANTA                   AS AGENT 25 PARK PL NE ATLANTA GA 30303-2918
SYSCO CENTRAL FLORIDA INC               200 W STORY RD OCOEE FL 34761-3004
SYSCO FOOD SERVICES OF MONTANA INC      PO BOX 31198 BILLINGS MT 59107-1198
TEL-TWELVE MALL ASSOCIATES LP           27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
THE STATE OF MAINE                      CITY OF WATERVILLE ONE COMMON STREET WATERVILLE ME 04901
TOSHIBA AMERICA INFORMATION             PO BOX 642111 PITTSBURGH PA 15246-2111
TRAVELERS LEASING CORP                  2233 FARADAY AVE, STE K CARLSBAD CA 92008-7214
TWC SERVICES                            ATTN TAMMY WERTS 1629 POPLAR DR., EXT GREER SC 29651
TWC SERVICES INC                        112-D WHEATON AVE YOUNGSVILLE NC 27596
TWC SERVICES INC                        2200 NW 15TH AVE POMPANO BEACH FL 33069
UBS AG, STAMFORD BRANCH                 AS ADMIN AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
VALLEY RECORD DISTRIBUTORS INC          PO BOX 2057 WOODLAND CA 95776-2057
VENTURE BANK                            721 COLLEGE ST SE LACEY WA 98503-1243
VESTAR CPT TEMPE MARKETPLACE LLC        2425 E CAMELBACK RD, STE 750 PHOENIX AZ 85016
WEGMANS FOOD MARKETS INC                1500 BROOKS AVE PO BOX 30844 ROCHESTER NY 14624-3512
WELLS FARGO BANK MINNESOTA NA           NORWEST BANK MINNESOTA N A C MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           AS COLLATERAL AGENT 1015 TENTH AVE SE MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE NORWEST CENTER MINNEAPOLIS MN 55479-0070
WELLS FARGO BANK NA                     751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO MINNESOTA NA                CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WINEMAN INVESTMENT COMPANY              27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
YOUNG ELECTRIC SIGN COMPANY             1148 S 300 W SALT LAKE CITY UT 84101-3053




Epiq Corporate Restructuring, LLC                                                                         Page 3 OF 4
                                  RUBY TUESDAY
             Case 20-12456-JTD   Doc 288 Filed 11/04/20
                                   Service List
                                                          Page 8 of 14

Claim Name               Address Information



                  Total Creditor count 135
             Case 20-12456-JTD   Doc 288   Filed 11/04/20   Page 9 of 14




    INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATION
           PO BOX 7346
    PHILADELPHIA, PA 19101-7346
Case 20-12456-JTD   Doc 288   Filed 11/04/20   Page 10 of 14




                    EXHIBIT B
                   Case 20-12456-JTD            Doc 288       Filed 11/04/20        Page 11 of 14
                                       RTI HOLDING COMPANY, LLC, et al.,
                              Case No. 20-12456 (JTD) - Electronic Mail Master Service List
                     Creditor Name                                                 Email Address
ABRAMS & BAYLISS LLP                                    seaman@abramsbayliss.com; cannataro@abramsbayliss.com
ADAMS AND REESE LLP                                     john.rogerson@arlaw.com; jamie.olinto@arlaw.com
AFFINITY9 REALTY LLC                                    affinity9realtyllc@gmail.com
AHGIE LLC                                               hanoh_md@hotmail.com
ALLEN KUSHYNSKI                                         allenkushynski@gmail.com
AMNON SHREIBMAN                                         rshreibman@hotmail.com; david@thompsonburton.com
ASHBY & GEDDES, P.A.                                    gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
AVENUES MALL, LLC                                       ke4tto@aol.com

                                                        heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
BALLARD SPAHR LLP                                       ganzc@ballardspahr.com; andersonsanchezk@ballardspahr.com
BARRY & ANGELA BURNETT FAMILY                           patrick.tuominen@bankofthewest.com
BENNETT PARTNERS, LLLP                                  mbmcpa1@comcast.net
CGI 3, L.P                                              jwachtle@san.rr.com
CLEARY GOTTLIEB STEEN & HAMILTON LLP                    soneal@cgsh.com; jvanlare@cgsh.com
                                                        ddean@coleschotz.com; jalberto@coleschotz.com; aroth-
COLE SCHOTZ P.C.                                        moore@coleschotz.com
CONNOLLY GALLAGHER LLP                                  cgriffiths@connollygallagher.com; lhatfield@connollygallagher.com
DELAWARE STATE TREASURY                                 statetreasurer@state.de.us
DENNY L KAGASOFF REVOCABLE TRUST                        denny@dennykagasoff.com; scollier@weltman.com
DORSEY & WHITNEY (DELAWARE) LLP                         glorioso.alessandra@dorsey.com; schnabel.eric@dorsey.com
DORSEY & WHITNEY LLP                                    seim.nathan@dorsey.com
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR          fitzgeraldb@hillsboroughcounty.org
FRENCH ASSOCIATES I LLC                                 bill.french@cushwake.com
GOLDMAN SACHS BANK USA                                  gs-slg-notices@gs.com
GRAND IX VENTURES LLC                                   dvl545@yahoo.com
HAIYANG INC                                             cissy1526@gmail.com; mquan@trademarkproperties.com
HAMILTON MALL REALTY LLC                                judy@shophamilton.com
HOLYOKE MALL COMPANY LP                                 holyokemallla@pyramidmg.com
HUNTON ANDREWS KURTH LLP                                ggriffith@huntonak.com
INDIANA ATTORNEY GENERAL OFFICE                         heather.crockett@atg.in.gov; amanda.quick@atg.in.gov
INTERSTATE AUGUSTA PROPERTIES LLC                       accounts.payable@wsdevelopment.com
J ARTSON LLC                                            flurry@parrishsnead.com; accounting@johnsoncommercial.com
JENSEN BAGNATO, P.C.                                    jeffrey@jensenbagnatolaw.com; jeffreycarbino@gmail.com
                                                        kdwbankruptcydepartment@kelleydrye.com;
                                                        rlehane@kelleydrye.com; swilson@kelleydrye.com;
KELLEY DRYE & WARREN LLP                                mlevine@kelleydrye.com
KIMBERLY S GRANT                                        ksgrant14@gmail.com
KOHNER, MANN & KAILAS, S.C.                             swisotzkey@kmksc.com
                                                        arogoff@kramerlevin.com; rschmidt@kramerlevin.com;
KRAMER LEVIN NAFTALIS & FRANKEL LLP                     jsharret@kramerlevin.com
KURTZMAN | STEADY, LLC                                  kurtzman@kurtzmansteady.com
LANHAM LLLP                                             lzaslow@jgllaw.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                     skaufman@skaufmanlaw.com
LUSAVI PAGOSA LLC                                       matthew.mousavi@srsre.com; dstruve@nuvisionfederal.org
MACERICH DEPTFORD LLC                                   deptford@macerich.com
MARGUERITE N DUFFY                                      margueriteduffy@comcast.net
MARSHALL FAMILY TRUST DATED 2/14/2000                   marshacs@msn.com
MAYNARD COOPER & GALE PC                                jlamar@maynardcooper.com
MCCARTER & ENGLISH LLP                                  kbuck@mccarter.com
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP             dprimack@mdmc-law.com; jbernstein@mdmc-law.com
MESA CLEMMONS LLC                                       ashedman@gmail.com
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                rmersky@monlaw.com



                                                       Page 1 of 2
                 Case 20-12456-JTD          Doc 288       Filed 11/04/20      Page 12 of 14
                                   RTI HOLDING COMPANY, LLC, et al.,
                          Case No. 20-12456 (JTD) - Electronic Mail Master Service List
MYRA C CLARK                                        ke4tto@aol.com
NATIONAL RETAIL PROPERTIES LP                       josh.lewis@nnnreit.com
NORTHEAST PROPERTIES, LLC                           jmarshall@whiteandallen.com; bettyb@jlpnc.com
OAKDALE MALL II LLC                                 geisenberg@perkinscoie.com
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA           cmomjian@attorneygeneral.gov; crmomjian@attorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL - TEXAS              abigail.ryan@oag.texas.gov; jason.binford@oag.texas.gov
OFFICE OF THE UNITED STATES TRUSTEE                 linda.richenderfer@usdoj.gov
P AND M INVESTMENT CO LLC                           djwebb@sgrlaw.com
PAPAZIAN SHERMAN WAY LLC                            wcplatts@att.net
PARKWAY LODGING REALTY LLC                          accounting@hotelsunlimited.com
PAUL HASTING LLP                                    justinrawlins@paulhastings.com;
PBM CAPE CORAL RT LLC                               blaisemarino.fhc@gmail.com
                                                    morgan.courtney@pbgc.gov; efile@pbgc.gov;
PENSION BENEFIT GUARANTY CORPORATION                harris.melissa@pbgc.gov
PMP PROPERTIES                                      sueann1226@aol.com; phd@bloomgroupre.com
POLSINELLI PC                                       cward@polsinelli.com
QUADRE INVESTMENTS L.P.                             tdillard@atclawfirm.com
ROBERT MCCLENAGAN, JR.                              robertmcclenagan1976@gmail.com
SAUL EWING ARNSTEIN & LEHR LLP                      monique.disabatino@saul.com
SECRETARY OF STATE                                  dosdoc_ftax@delaware.gov
SECURITIES & EXCHANGE COMMISSION                    secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION                  bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SIMON PROPERTY GROUP                                rtucker@simon.com
SOUTH RIDING OWNER LLC                              kgomes@rappaportco.com; chames@magruderpc.com
SYCAMORE SPRINGS LLC                                tstieren@aol.com
TAU SOUTH LLC                                       jsigg@realtyincome.com; notices@realtyincome.com
TCW DIRECT LENDING LLC                              michael.anello@tcw.com
THE NICHOLSON TRUST AGREEMENT                       dnicholson@ocsnet.net
TROUTMAN PEPPER HAMILTON SANDERS LLP                marcy.smith@troutman.com; matthew.brooks@troutman.com; gary.marsh@troutm
VESTAR-CPT TEMPE MARKETPLACE LLC                    amanca@vestar.com
WENDOVER ZS LLC                                     hahassan35@gmail.com
YOUNG CONAWAY STARGATT & TAYLOR, LLP                bankfilings@ycst.com; mneiburg@ycst.com; jmulvihill@ycst.com
ZIONS BANCORPORTION                                 gregory.baser@zionsbancorp.com
ZIONS BANCORPORATION, N.A.                          ronald.won@calbt.com




                                                   Page 2 of 2
                  Case 20-12456-JTD           Doc 288       Filed 11/04/20         Page 13 of 14
                                      RTI HOLDING COMPANY, LLC, et al.,
                             Case No. 20-12456 (JTD) - Electronic Mail Banks Service List

                       Creditor Name                                                 Email Address
BB&T                                                       chantal.gooden@bbandt.com
CALIFORNIA BANK & TRUST                                    susan.mcclaran@calbt.com
FIFTH THIRD BANK                                           jacqueline.guy@53.cm
PARK NATIONAL BANK (CENTURY NATIONAL BANK)                 jdalponte@centurynationalbank.com
PINNACLE FINANCIAL PARTNERS                                wanda.davis@pnfp.com
PNC                                                        susan.gardner@pnc.com
REGIONS                                                    hannah.willis@regions.com
REGIONS/COLI TRUST                                         stuart.white@regions.com
US BANK                                                    meranda.paige@usbank.com
WELLS FARGO                                                sandra.hill@wellsfargo.com
                  Case 20-12456-JTD           Doc 288       Filed 11/04/20        Page 14 of 14
                                     RTI HOLDING COMPANY, LLC, et al.,
                           Case No. 20-12456 (JTD) - Electronic Mail UCC Lien Service List

                      Creditor Name                                                Email Address
STRATEGIC EQUIPMENT INC                                   remittances@strategicequipment.com




                                                     Page 1 of 1
